SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (MARK ONE) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-14665 DAILY JOURNAL CORPORATION (Exact name of registrant as specified in its charter) South Carolina (State or other jurisdiction of incorporation or organization) 95-4133299 (IRS Employer Identification No.) 915 East First Street Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (213) 229-5300 Securities registered pursuant to Section 12(b) of the Act:Common Stock,The NASDAQ Stock Market. Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K: x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large acceleratedoAccelerated fileroNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YesoNo x As of the last business day of Daily Journal Corporation’s most recently completed second fiscal quarter, the aggregate market value of Daily Journal Corporation's voting stock held by non-affiliates was approximately $71,745,000. As of December 9, 2011 there were outstanding 1,380,746 shares of Common Stock of Daily Journal Corporation. Documents incorporated by reference:Portions of the Proxy Statement for the Annual Meeting of shareholders to be held during February 2012 are incorporated by reference into Part III. 1 Disclosure Regarding Forward-Looking Statements This Form 10-K includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Certain statements contained in this document, including but not limited to those in “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, are “forward-looking” statements that involve risks and uncertainties that may cause actual future events or results to differ materially from those described in the forward-looking statements.Words such as “expects,” “intends,” “anticipates,” “should,” “believes,” “will,” “plans,” “estimates,” “may,” variations of such words and similar expressions are intended to identify such forward-looking statements.We disclaim any intention or obligation to revise any forward-looking statements whether as a result of new information, future developments, or otherwise.There are many factors that could cause actual results to differ materially from those contained in the forward-looking statements. These factors include, among others: risks associated with Sustain’s internal software development efforts; Sustain’s reliance on the professional services engagement with California courts for a substantial portion of its consulting revenues; material changes in the costs of postage and paper; possible changes in the law, particularly changes limiting or eliminating the requirements for public notice advertising; a decline in public notice advertising revenues because of fewer foreclosures; a further decline in subscriber and commercial advertising revenues; collectibility of accounts receivable; the Company’s reliance on its president and chief executive officer; and changes in accounting guidance. In addition, such statements could be affected by general industry and market conditions, general economic conditions (particularly in California) and other factors. Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct.Important factors that could cause actual results to differ materially from those in the forward-looking statements are discussed in this Form 10-K, including in conjunction with the forward-looking statements themselves, and in other documents filed by the Company with the Securities and Exchange Commission. 2 PART I Item 1.Business The Company publishes newspapers and web sites covering California and Arizona, as well as the California Lawyer magazine, and produces several specialized information services. It also serves as a newspaper representative specializing in public notice advertising. Sustain Technologies, Inc. (“Sustain”), a wholly-owned subsidiary, supplies case management software systems and related products to courts and other justice agencies, including administrative law organizations.These courts and agencies use the Sustain family of products to help manage cases and information electronically and to interface with other critical justice partners.Sustain’s products are designed to help users manage electronic case files from inception to disposition, including calendaring and accounting, report and notice generation, the implementation of standards and business rules and other corollary functions, and to enable justice agencies to extend electronic services to the public and bar members.Essentially all of the Company’s operations are based in California, Arizona and Colorado.Financial information of the Company and Sustain is set forth in Item 8 (“Financial Statements and Supplementary Data”). Products Newspapers and related online publications.The Company publishes 11 newspapers of general circulation.Each newspaper, in addition to news of interest to the general public, has a particular area of in-depth focus with regard to its news coverage, thereby attracting readers interested in obtaining information about that area through a newspaper format.The publications are based in the following cities: Newspaper publications Base of publication Los Angeles Daily Journal Los Angeles, California Daily Commerce Los Angeles, California San Francisco Daily Journal San Francisco, California The Daily Recorder Sacramento, California The Inter-City Express Oakland, California San Jose Post-Record San Jose, California Sonoma County Herald-Recorder Santa Rosa, California Orange County Reporter Santa Ana, California San Diego Commerce San Diego, California Business Journal Riverside, California The Record Reporter Phoenix, Arizona The Daily Journals.The Los Angeles Daily Journal and the San Francisco Daily Journal are each published every weekday except certain holidays and were established in 1888 and 1893, respectively.In addition to covering state and local news of general interest, these newspapers focus particular coverage on law and its impact on society. (The Los Angeles Daily Journal and the San Francisco Daily Journal are referred to collectively herein as ''The Daily Journals''.) Generally The Daily Journals seek to be of special utility to lawyers and judges and to gain wide multiple readership of newspapers sent to law firm subscribers. 3 The Daily Journals contain much material and render many services in a common endeavor. The Los Angeles Daily Journal is the largest newspaper published by the Company, both in terms of revenues and circulation. At September 30, 2011, the Los Angeles Daily Journal had approximately 6,200 paid subscribers and the San Francisco Daily Journal had approximately 3,000 paid subscribers as compared with total paid subscriptions for both of The Daily Journals of 9,600 at September 30, 2010.The Daily Journals carry commercial advertising (display and classified) and public notice advertising required or permitted by law to be published in a newspaper of general circulation. The main source of commercial advertising revenue has been local advertisers, law firms and businesses in or wishing to reach the legal professional community. The gross revenues generated directly by The Daily Journals are attributable approximately 60% to subscriptions and 40% to the sale of advertising and other revenues.Revenues from The Daily Journals constituted approximately 27% of the Company's total revenues during fiscal 2011 and 25% during fiscal 2010. The Daily Journals contain the Daily Appellate Report which provides the full text and case summaries of all opinions certified for publication by the California Supreme Court, the California Courts of Appeal, the U.S. Supreme Court, the U.S. Court of Appeals for the Ninth Circuit, the U.S. Bankruptcy Appellate Panel for the Ninth Circuit, the State Bar Court and selected opinions of the U.S. District Courts in California and the Federal Circuit Court of Appeals. The Daily Journals also include a monthly court directory in booklet form.This directory includes a comprehensive list of sitting judges in all California courts as well as courtroom assignments, phone numbers and courthouse addresses, plus ''Judicial Transitions'' which lists judicial appointments, elevations, confirmations, resignations, retirements and deaths. It is the policy of The Daily Journals (1) to take no editorial position on the legal and political controversies of the day but instead to publish well-written editorial views of others on many sides of a controversy and (2) to try to report on factual events with technical competence and with objectivity and accuracy.It is believed that this policy suits a professional readership of exceptional intelligence and education, which is the target readership for the newspapers.Moreover, The Daily Journals believe that they bear a duty to their readership, particularly judges and justices, as a self-imposed public trust, regardless, within reason, of short-term income penalties.The Company believes that this policy of The Daily Journals is in the long-term interest of the Company’s shareholders. The Company publishes the California Directory of Attorneys (the ''Directory''), which is updated and published semi-annually, in January and July. The Directory includes in a single volume names, addresses, fax and telephone numbers of California lawyers and many informational sections including listings of corporate counsel, private judges, arbitrators and mediators, and federal and state courts and governmental offices. In addition, the Directory includes commercial advertising and specialty listings. The Directory is provided as part of normal newspaper service to subscribers of The Daily Journals. The Daily Journals are distributed by mail and hand delivery, with subscribers in the Los Angeles and San Francisco areas usually receiving copies the same day. Certain subscribers in Los Angeles, San Francisco, Santa Clara, Alameda, Orange, San Diego, Riverside and San Bernardino counties receive copies by hand delivery, and additional copies are distributed for microfilm subscriptions. The regular yearly subscription rate for each of The Daily Journals is $721. 4 Much of the information contained in The Daily Journals is available to subscribers online at www.dailyjournal.com. Daily Commerce.Published since 1917, the Daily Commerce, in addition to covering news of general interest, devotes substantial coverage to items designed to serve real estate investors and brokers, particularly those interested in Southern California distressed properties. The nature of the news coverage enhances the effectiveness of public notice advertising in distributing information about foreclosures to potential buyers at foreclosures.The features of the paper include default listings and probate estate sales. The Daily Commerce carries both public notice and commercial advertising and is published in the afternoon each business day. The Daily Recorder.The Daily Recorder, based in Sacramento, began operations in 1911. It is published each business day.In addition to general news items, it focuses on the Sacramento legal and real estate communities and on California state government and activities ancillary to it. Among the regular features of The Daily Recorder are news about government leaders and lobbyists, as well as the Daily Appellate Report for those who request it. Advertising in The Daily Recorder consists of both commercial and public notice advertising. The Inter-City Express.The Inter-City Express (the ''Express'') has been published since 1909. It covers general news of local interest and focuses its coverage on news about the real estate and legal communities in the Oakland/San Francisco area. The Express carries both commercial and public notice advertising.It is published each business day. San Jose Post-Record.The San Jose Post-Record (the ''Post-Record'') has been published since 1910. In addition to general news of local interest, the Post-Record, which is published each business day, focuses on legal and real estate news and carries commercial and public notice advertising. Sonoma County Herald-Recorder.The Sonoma County Herald-Recorder (the ''Herald-Recorder'') has been in existence since 1899.This daily newspaper carries general news of local interest and is designed to be of special interest to members of the legal and real estate professions. Advertising in the Herald-Recorder consists of both public notice and commercial advertising. Orange County Reporter.The Orange County Reporter (''Orange Reporter'') has been an adjudicated newspaper of general circulation since 1922.In addition to general news of local interest, the Orange Reporter reports local and state legal, business and real estate news, and carries primarily public notice advertising. The Orange Reporter is published three days a week. San Diego Commerce.The San Diego Commerce is a thrice-weekly newspaper which carries general news of local interest and public notice advertising and has been an adjudicated newspaper of general circulation since 1970. The San Diego Commerce also serves legal and real estate professionals in San Diego County. Business Journal.The Business Journal, established in 1991, publishes news of general interest and provides coverage of the business and professional communities in Riverside County.It also carries public notice advertising and is published each business day. The Record Reporter (Arizona).The Record Reporter has been in existence since 1914.In addition to general news of local interest, The Record Reporter, which is published three days a week, focuses on real estate news and public record information and carries primarily public notice advertising. 5 Magazines.Since 1988, the Company has published the California Lawyer, a legal affairs magazine formerly produced by the State Bar of California (the ''State Bar'').The magazine was published by the Company in cooperation with the State Bar until 1993 when the agreement was terminated and the State Bar commenced publishing its own monthly newspaper. The magazine is either mailed or provided in a digital version free to active members of the State Bar and other paid subscribers. Information Services.The specialized information services offered by the Company have grown out of its newspaper operations or have evolved in response to a desire for such services primarily from its newspaper subscribers. The Company has several court rules services. One is Court Rules, a multi-volume, loose-leaf set. Court Rules reproduces court rules for certain state and federal courts in California.The Court Rules appear in two versions, one of which covers Northern California courts (nine volumes) and one of which covers Southern California courts (eight volumes).The Company updates Court Rules on a monthly basis.In addition, the Company publishes a single volume of rules known as Local Rules for major counties of California. Six versions are published for Southern California, each a single bound volume for the rules of: (1) Los Angeles County; (2) Orange County; (3) San Diego County; (4) San Bernardino County; (5) Riverside County; and (6) Ventura, Santa Barbara and San Luis Obispo counties.Also, the Company publishes single-volume rules for the Federal District Court in the Central District of California and California Probate Rules.In Northern California, three versions of the Local Rules appear in loose-leaf books for Santa Clara/San Mateo, Alameda/Contra Costa and San Francisco counties. The volumes are normally updated or replaced whenever there are substantial rule changes. The Judicial Profiles services contain information concerning nearly all active and retired judges in California.Many retired judges are available for private judging.Most of the profiles have previously appeared in The Daily Journals as part of a regular feature.The Judicial Profiles include biographical data and financial disclosure statements on judges and information supplied by each judge regarding the judge's policies and views on various trial and appellate procedures and the manner in which appearances are conducted in his or her courtroom. Subscribers may purchase either the ten-volume set for Southern California or the eight-volume set for Northern California. The Company also provides online foreclosure information to about 90 customers. This service primarily provides distressed property information, some of which also appears in some of the Company's newspapers, as well as expanded features. Consolidation of both newspapers and online products more effectively utilizes the costs of gathering such information. Special Online Information Services Supplementing Traditional Services.The Company, like most modern newspapers, supplements service to Daily Journal subscribers and advertisers with an Internet-based online information service. Advertising and Newspaper Representative.The Company's publications carry commercial advertising, and most also contain public notice advertising. Commercial advertising consists of display and classified advertising and constituted about 14% of the Company’s total revenues in fiscal 2011 and 13% in fiscal 2010.Classified advertising declined in fiscal 2011 primarily due to the continued downturn in the employment advertising marketplace and competition from online employment web sites. 6 Public notice advertising consists of many different types of legal notices required by law to be published in an adjudicated newspaper of general circulation, including notices of death, fictitious business names, trustee sale notices and notices of governmental hearings. The major types of public notice advertisers are real estate-related businesses and trustees, governmental agencies, attorneys and businesses or individuals filing fictitious business name statements. Many government agencies use the Company’s Internet-based advertising system to produce and send their notices to the Company.In addition, a fictitious business name Web site enables individuals to send their statements to the Company for filing and publication.California Newspaper Service Bureau (“CNSB”), a division of the Company, is a statewide newspaper representative (commission-earning selling agent) specializing since 1934 in public notice advertising.CNSB places notices and other forms of advertising with adjudicated newspapers of general circulation, many of which are not owned by the Company. Public notice advertising revenues and related advertising and other service fees, including trustee sales legal advertising revenues, constituted about 58% of the Company's total revenues in fiscal 2011 and 59% in fiscal 2010.Most of these revenues were generated by (i) notices published in the Company’s newspapers, (ii) commissions and similar fees received from other publications in which the advertising is placed and (iii) service fees generated when filing notices with government agencies. Trustee sales legal advertising revenues alone represented about 37% of the Company’s total revenues in fiscal 2011 and 40% in fiscal 2010.These revenues were driven by the large number of foreclosure notices in California and Arizona, for which public notice advertising is required by law.Recent fiscal years have been exceptional, and the Company does not expect public notice advertising revenues to continue at the same pace over the long term.In addition, in many states, including California and Arizona, legislatures have considered various proposals which would result in the elimination or reduction of the amount of public notice advertising required by statute. There is a risk that such laws could change in a manner that would have a significant adverse impact on the Company's public notice advertising revenues. Other revenues are attributable to service fees from users of an online foreclosure/fictitious business name database, service fees for public record searches, fees from attorneys taking continuing legal education “courses” published in the Company’s publications and other miscellaneous fees. Information Systems and Services.In 1999, the Company purchased 80% of the capital stock of Sustain from Sustain and certain of its shareholders, and in 2008 Sustain became a wholly- owned subsidiary after additional purchases from certain of its shareholders.Sustain software products are licensed in twelve states and two countries, and many of its clients have more than a decade of experience with the Sustain product line.The Company’s revenues derived from Sustain’s operations constituted about 9% of the Company’s total revenues in both fiscal 2011 and 2010. Budget constraints, especially during stressful economic times, could force governmental agencies to defer or forgo consulting services or even to stop paying their annual software maintenance fees.In recent fiscal years, Sustain has experienced a reduction in its consulting revenues at least in part due to governmental budget constraints. In fiscal 2011, approximately 23% of Sustain’s revenues came from consulting or installation projects, and approximately 77% came from license, maintenance and other service fees. 7 As a technology based company, Sustain’s success depends on the continued development and improvement of its products.The Company’s expenditures in support of the Sustain software are significant and will continue to be necessary to maintain and grow Sustain’s business, as customers demand additional functionality and Web-based products.Sustain expensed personnel costs of $2,864,000 and $2,316,000 for the development and implementation of its Web-based case management system during fiscal 2011 and 2010, respectively.These development and implementation costs will materially impact earnings at least through fiscal 2012.If the Company’s development programs are not successful, it will negatively affect the Company’s ability to maximize its existing investment in the Sustain software and to compete for new opportunities in the case management software business.However, Sustain has installed its new Web-based case management system in several courts and government agencies, and additional installations are in progress. Printing.The Company's main printing facilities are located in Los Angeles and currently are used primarily to print the Daily Journals and its supplements and some of the other publications.The Company installed computer-to-plate production equipment in Los Angeles in 2003 and digital copiers and other equipment for the printing of the Judicial Profiles, the Court Rules and items such as legal advertising and office forms, promotional flyers and other materials for its publications and for a few other customers in 2004. The California Lawyer magazine, the Directory and some of the other publications are printed by outside contractors. Materials and Postage After personnel and software development costs (included in “Salaries and employee benefits” and in “Outside services” in the consolidated statements of income), postage and paper costs are typically the Company's next two largest expenses.Paper and postage accounted for approximately 6% of our publishing segment's operating costs in both fiscal 2011 and 2010.Paper prices may fluctuate substantially in the future, and periodic postal rate increases could significantly impact income from operations.Further, we may not be able to pass on such increases to our customers. An adequate supply of newsprint and other paper is important to the Company's operations. The Company currently does not have a contract with any paper supplier. The Company has always been able to obtain sufficient newsprint for its operations, although in the past, shortages of newsprint have sometimes resulted in higher prices.The price of paper increased moderately during fiscal 2011.We anticipate the price of paper will continue to rise in fiscal 2012. We use the U.S. Postal Service for distribution of a majority of our newspapers and magazines.During the past several years, the Company has instituted changes in an attempt to mitigate higher postage costs. These changes have included contracting for hand delivery in selected sections of the San Francisco Bay area and in Santa Clara, Alameda, San Diego, Riverside, San Bernardino, Orange and Los Angeles counties, delivering pre-sorted newspapers to the post office on pallets, which facilitates delivery and improves service, and implementing a method of bundling newspapers which reduces the per piece charges.In addition, the Company has an ink jet labeler which eliminates paper labels and enables the Company to receive bar code discounts from the postal service on some of its newspapers. Postal rates are dependent on the operating efficiency of the U.S. Postal Service and on legislative mandates imposed upon the U.S. Postal Service.During the past several years, the U.S. Postal Service increased rates and added new pallet/sack/tray fees.There were decreases in the Company’s postage costs during fiscal 2011 primarily due to fewer subscribers. 8 Marketing The Company actively promotes its individual newspapers and its multiple newspaper network as well as its other publications. The Company's staff includes a number of employees whose primary responsibilities include attracting new subscribers and advertisers. The specialization of each publication creates both target subscribers and target advertisers. Subscribers are likely to be attracted because of the nature of the information carried by the particular publication, and likely advertisers are those interested in reaching such consumer groups.In marketing products, the Company also focuses on its ancillary products which can be of service to subscribers, such as its specialized information services. The Company receives, on a non-exclusive basis, public notice advertising from a number of agencies. Such agencies ordinarily receive a commission of 15% to 25% on their sales of advertising in Company publications.Commercial advertising agencies also place advertising in Company publications and receive commissions for advertising sales. Sustain’s staff includes several employees who provide marketing and consulting services which may also result in additional consulting projects and the licensing of Sustain products. Competition Competition for readers and advertisers is very intense, both by established publications and by new entries into the market.The Daily Journals face aggressive competition, including amazingly low prices for multiple copy subscriptions, from law-oriented newspapers in Los Angeles, San Francisco and San Diego.All of the Company's business publications and products face strong competition from other publications and service companies.Readers of specialized newspapers focus on the amount and quality of general and specialized news, amount and type of advertising, timely delivery and price. The Company designs its newspapers to fill niches in the news marketplace that are not covered as well by major metropolitan dailies. The in-depth news coverage which the Company's newspapers provide along with general news coverage attracts readers who, for personal or professional reasons, desire to keep abreast of topics to which a major newspaper cannot devote significant news space. Other newspapers do provide some of the same subject coverage as does the Company, but the Company believes its coverage, particularly that of The Daily Journals, is more complete and therefore attracts more readers. The Company believes that The Daily Journals are the most important newspapers serving California lawyers on a daily basis. The Company's court rules publications face competition in both the Southern California market as well as in Northern California from online court rules services and the courts themselves.Subscriptions to the multi-volume Court Rules and Local Rules volumes continued to decline during fiscal 2011.The Company's Judicial Profile services have direct competition and also indirect competition, because some of the same information is available through other sources, including the courts. The steady decline in recent years in the number of subscriptions to The Daily Journals and the Company’s court rule publications is likely to continue and will certainly impact the Company’s future revenues.The pricing of the Company's products is reviewed every year. Subscription price increases have in recent years exceeded inflation, as have advertising rate increases. 9 In attracting commercial advertisers, the Company competes with other newspapers and magazines, television, radio and other media, including electronic network systems for employment-related classified advertising.Factors which may affect competition for advertisers are the cost for such advertising compared with other media, and the size and characteristics of the readership of the Company's publications. In an expanding economy, classified advertising and fictitious business name legal advertising normally increase while trustee sale legal notice advertising declines. The reverse is normally also true, as experienced in recent fiscal years.Because the Company’s business is concentrated in California, our advertising revenues are particularly susceptible to trends affecting California and the Western United States. Recently, Internet sites devoted to recruitment have become significant competitors of our newspapers and web sites for classified advertising.In addition, there has been a steady consolidation of companies serving the legal marketplace, resulting in an ever-smaller group of companies placing display advertising.Consequently, retaining advertising revenues remains a challenge. The Company competes with anywhere from one serious competitor to many competing newspapers for public notice advertising revenue in all of its markets. Large metropolitan general interest newspapers normally do not carry a significant amount of legal advertising, although recently they too have solicited certain types of public notice advertising. The Company estimates its market share of public notice advertising revenues ranges up to about 70% in the various areas where its adjudicated newspapers are published.CNSB, a commission-earning selling agent and a division of the Company, faces competition from a number of companies based in California, some of which specialize in placing certain types of notices. There is significant competition among a limited number of companies to provide services and software to the courts, and some of these companies are much larger and have greater access to capital and other resources than Sustain.Others provide services for a limited number of courts.Normally, the vendor is selected through a bidding process, and often the courts will express a preference for, or even require, larger vendors. Many courts now desire Internet-based solutions to centralize operations, facilitate electronic filing and other interfaces with justice partners and the public, and publish certain information from case management systems.The Sustain product line provides a version of these services, but there are many uncertainties in the process of courts migrating to newer electronic based systems, including whether Sustain’s version of case management systems will find general acceptance and whether the development and modification of such systems can be done in a cost effective manner. Employees The Company has approximately 195 full-time employees and contractors and about 15 part-time employees, including about 30 employees and full-time contractors at Sustain for development and consulting projects.The Company is not a party to any collective bargaining agreements. Certain benefits, including medical insurance, are provided to all full-time employees.Management considers its employee relations to be good. 10 The Company relies heavily on Gerald Salzman, who serves as president, chief executive officer, chief financial officer, treasurer and assistant secretary.If Mr. Salzman’s services were no longer available to the Company, it is unlikely that the Company could find a single replacement to perform all of the duties now handled by him, and it could have a significant adverse affect on the Company’s business.The Company does not carry key man life insurance, nor has it entered into an employment agreement with Mr. Salzman. Working Capital Traditionally, the Company has generated sufficient cash flow from operations to cover all its needs without significant borrowing.To a very considerable extent, the Company benefits in this regard from the fact that both subscriptions and Sustain software maintenance and license fees are generally paid a year in advance.The Company used approximately $11 million in 2011 to acquire common stocks of other companies, in hopes of generating a better return than that offered by U.S. Treasury Notes and Bills.The aggregate market value of the securities has increased significantly providing the Company with even more working capital, subject, of course, to the normal risks associated with owning stocks and bonds.Although the Company believes it has all of the cash that it needs for the foreseeable future, if the Company’s overall cash needs exceed cash flow from operations and its current working capital, the Company may attempt to secure additional financing which may or may not be available on acceptable terms. The Company extends unsecured credit to most of its advertising customers.The Company maintains a reserve account for estimated losses resulting from the inability of these customers to make required payments, but if the financial conditions of these customers were to deteriorate or the Company’s judgments about their abilities to pay are incorrect, additional allowances might be required, and the Company’s cash flows and results of operations could be materially affected. Inflation The effects of inflation are not significantly any more or less adverse on the Company's businesses than they are on other publishing companies. The Company has experienced the effects of inflation primarily through increases in costs of personnel, newsprint, postage and services. These costs have generally been offset by periodic price increases for advertising and subscription rates, but with frequent exceptions during several years when the Company has experienced substantial increases in postage and newsprint expenses and additional costs related to acquisitions. Item 1B.Unresolved Staff Comments None. Item 2.Properties The Company owns office and printing facilities in Los Angeles and leases space for its other offices under operating leases which expire at various dates through 2015. The main Los Angeles property is comprised of a two-story, 34,000 square foot building constructed in 1990, which is fully occupied by the Company.Approximately 75% of the building is devoted to office space and the remainder to printing and production equipment and facilities.In 2003, the Company finished building an adjacent 37,000 square foot building and parking facilities on properties it acquired in 1996 and 1998.This building provides additional office, production and storage space, and thus the Company no longer leases certain adjacent space from a third party.The Company occupies a major portion of this building’s first floor and will complete the build-out of the second floor as needed. 11 The Company leases in San Francisco approximately 6,200 square feet of office space (expiring in March 2014).In addition, the Company rents facilities in each of the remaining cities where its staff is located on a month-to-month basis or pursuant to leases generally of no longer than three years’ duration. See Note 4 of Notes to Consolidated Financial Statements for information concerning rents payable under leases. Item 3.Legal Proceedings From time to time, the Company is subject to litigation arising in the normal course of its business. While it is not possible to predict the results of such litigation, management does not believe the ultimate outcome of these types of matters will have a material adverse effect on the Company’s financial position or results of operations. 12 Part II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities The following table sets forth the sales prices of the Company’s common stock for the periods indicated.Quotations are as reported by the NASDAQ Capital Market. High Low Fiscal 2011 Quarter ended December 31, 2010 $ $ Quarter ended March 31, 2011 Quarter ended June 30, 2011 Quarter ended September 30, 2011 Fiscal 2010 Quarter ended December 31, 2008 $ $ Quarter ended March 31, 2009 Quarter ended June 30, 2009 Quarter ended September 30, 2009 As of December 9, 2011, there were approximately 800 holders of record of the Company’s common stock, and the last trade was at $63.68 per share. The Company did not declare or pay any dividends during fiscal 2011 or 2010.A determination by the Company whether or not to pay dividends in the future will depend on numerous factors, including the Company’s earnings, cash flow, financial condition, capital requirements, future prospects, acquisition opportunities, and other relevant factors.The Board of Directors does not expect that the Company will pay any dividends or other distributions to shareholders in the foreseeable future. The Company does not have any equity compensation plans, and it did not sell any securities, whether or not registered under the Securities Act of 1933, during the past three fiscal years. From time to time, the Company has purchased shares and may continue to do so.See Note 2 of Notes to Consolidated Financial Statements for more information.The Company maintains a common stock repurchase program that was implemented in 1987 in combination with the Company’s Management Incentive Plan.The Company’s stock repurchase program remains in effect, but the Company did not purchase any shares during fiscal 2011. 13 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations Results of Operations The Company continues to operate as two different businesses:(1) The “traditional business”, being the business of newspaper and magazine publishing and related services that the Company had before 1999 when it purchased Sustain, and (2) the Sustain software business, which supplies case management software systems and related products to courts and other justice agencies, including administrative law organizations. During fiscal 2011, consolidated pretax income decreased by $272,000 (2%) to $12,000,000 from $12,272,000 in the prior year.Consolidated revenues declined by $3,067,000, and costs and expenses decreased by $2,428,000.Dividends and interest income increased by $366,000. The Company’s traditional business segment pretax profit increased by $418,000 (3%) to $13,622,000 from $13,204,000 primarily because of a reduction in personnel costs related to the Company’s Management Incentive Plan (“Incentive Plan”).Sustain’s business segment had a pretax loss of $1,622,000 compared to $932,000 in the prior year primarily due to a decrease in consulting and support revenues from governmental agencies in part because of continuing governmental budget constraints. Reportable Segments Traditional business Sustain Total Fiscal 2011 Revenues $ $ $ Pretax income (loss) ) Income tax benefit (expense) ) ) Net income (loss) ) Fiscal 2010 Revenues $ $ $ Pretax income (loss) ) Income tax benefit (expense) ) ) Net income (loss) ) Consolidated revenues were $34,513,000 and $37,580,000 for fiscal 2011 and 2010, respectively.This decrease of $3,067,000 (8%) was primarily from decreases of $2,135,000 (14%) in trustee sale notice and related service fee revenues, $196,000 (11%) in classified advertising revenues, $172,000 (20%) in Sustain consulting revenues and $304,000 (4%) in circulation revenues, partially offset by an increase of $47,000 (2%) in display advertising revenues.Although public notice advertising revenues were down compared to the prior year, the Company still continued to benefit from the large number of foreclosures in California and Arizona for which public notice advertising is required by law.Sustain’s information systems and services revenues decreased by $356,000 (11%) primarily because of the decrease in consulting and support revenues. The Company’s revenues derived from Sustain’s operations constituted about 9% of the Company’s total revenues for both fiscal 2011 and 2010. 14 Costs and expenses decreased by $2,428,000 (9%) to $23,711,000 from $26,139,000.Total personnel costs decreased by $2,530,000 (16%) to $13,473,000 primarily due to savings from departmental reorganizations and a $1,810,000 reduction in expenses related to the Incentive Plan, partially offset by annual salary adjustments.The reduction in Incentive Plan expenses consisted of a decrease of $500,000 in the Incentive Plan accrual during fiscal 2011 due to reduced consolidated pretax profits before this accrual versus an increase of $1,310,000 in the prior year.Newsprint and printing expenses decreased by $97,000 (7%) primarily resulting from fewer subscribers, partially offset by an increase in the price of paper. The traditional business segment revenues are very much dependant on the number of California and Arizona foreclosure notices.The number of foreclosure notices published by the Company decreased by 17% during fiscal 2011 as compared to the prior year. Because this slowing is expected to continue, we anticipate there will be fewer foreclosure notice advertisements and declining revenues in fiscal 2012.We do not expect to experience an offsetting increase in commercial advertising as a result of this trend because of the continuing challenges in the commercial advertising business.The Company's smaller newspapers, those other than the Los Angeles and San Francisco Daily Journals ("The Daily Journals"), accounted for about 96% of the total public notice advertising revenues.Public notice advertising revenues and related advertising and other service fees constituted about 58% of the Company's total revenues.Advertising service fees and other are traditional business segment revenues, which include primarily (i) agency commissions received from outside newspapers in which the advertising is placed and (ii) fees generated when filing notices with government agencies. The Daily Journals accounted for about 83% of the Company's total circulation revenues.The court rule and judicial profile services generated about 14% of the total circulation revenues, with the other newspapers and services accounting for the balance. Sustain’s consulting revenues, which are subject to uncertainty because they depend on (i) the timing of the acceptance of the completed consulting tasks, (ii) the unpredictable needs of Sustain’s existing customers, and (iii) Sustain’s ability to secure new customers, continued to decline in fiscal 2011 in part because many governments have reduced their budgets for services like those provided by Sustain.Revenues from Sustain’s new installation projects will only be recognized, if at all, upon completion and acceptance of Sustain’s services by the various customers.The Company’s expenditures for the development of new Sustain software products are significant and will materially impact overall results at least through fiscal 2012.These costs are expensed as incurred until technological feasibility of the product has been established, at which time such costs are capitalized, subject to expected recovery.Sustain expensed personnel costs of $2,864,000 and $2,316,000 for the development and implementation of its Web-based case management system during fiscal 2011 and 2010, respectively.If Sustain’s internal development programs are not successful, they will significantly and adversely impact the Company’s ability to maximize its existing investment in the Sustain software, to service its existing customers and to compete for new opportunities in the case management software business.However, Sustain has installed its new Web-based case management system in several courts and government agencies, and additional installations are in progress. On a pretax profit of $12,000,000 and $12,272,000 for fiscal 2011 and 2010, the Company recorded a tax provision of $4,160,000 and $4,600,000, respectively, which was lower in each case than the amount computed using the statutory rate because of the available dividends received deduction and the domestic production activity deduction (which increased in fiscal 2011).Consequently, the Company’s effective tax rate was 34.7% and 37.5% for fiscal 2011 and 2010, respectively.The Company files federal income tax returns in the United States and with various state jurisdictions and is no longer subject to examinations for years before 2002 as well as for years 2008 and 2009 with regard to federal income taxes. The Internal Revenue Service has been examining the tax returns for years 2002 to 2007 and has proposed an assessment that, if upheld,wouldresult in disallowance of about $700,000 of previously claimed research and development credits. As of September 30, 2011, the Company had approximately $700,000 of unrecognized tax benefits all of which would have an effective rate impact if recognized.The Company is continuing to contest the issue in the United States Tax Court, and the ultimate resolution of this dispute cannot be ascertained at this time.Net income per share increased to $5.68 from $5.56. 15 Liquidity and Capital Resources During fiscal 2011, the Company's cash and cash equivalents, U.S. Treasury and marketable security positions increased by $5,078,000.Cash and cash equivalents and U.S. Treasury Bills were used primarily for the purchase of marketable securities of $11,154,000 and capital assets of $129,000 (mostly computer software and office equipment).In February 2009, the Company purchased shares of common stock of two Fortune 200 companies and certain bonds of a third.During the second and the third quarters of fiscal 2011, the Company bought shares of common stock of two foreign manufacturing companies.The investments in marketable securities, which cost approximately $31,584,000 and had a market value of about $56,116,000 at September 30 2011, generated about $1,233,000 in dividends and interest income which lowers the effective income tax rate because of the dividends received deduction.As of September 30, 2011, there were unrealized pretax gains of $24,532,000 as compared to $29,655,000 at September 30, 2010. Most of the unrealized gains were in the common stocks. The cash provided by operating activities of $10,317,000 included a net increase in deferred subscription and other revenues of $401,000.Proceeds from the sale of subscriptions from newspapers, court rule books and other publications and for software licenses and maintenance and other services are recorded as deferred revenue and are included in earned revenue only when the services are rendered.Cash flows from operating activities increased by $993,000 during fiscal 2011 as compared to the prior year primarily resulting from a decrease in accounts receivable of $2,614,000, partially offset by a decrease in accounts payable and accrued liabilities of $1,136,000. As of September 30, 2011, the Company had working capital of $58,378,000, including the liability for deferred subscription and other revenues of $5,405,000 which are scheduled to be earned within one year and the deferred tax liability of $9,772,000 for the unrealized gains described above. The Company believes that it will be able to fund its operations for the foreseeable future through its cash flows from operating activities and its current working capital and expects that any such cash flows will be invested in its two businesses.The Company also may entertain business acquisition opportunities.Any excess cash flows will be invested as management and the Board of Directors deem appropriate at the time. Such investments may include additional securities of the companies in which the Company has already invested, securities of other companies, government securities (including U.S. Treasury Notes and Bills) or other instruments.The decision as to particular investments will be driven by the Company’s belief about the risk/reward profile of the various investment choices at the time, and it may utilize government securities as a default if attractive opportunities for a better return are not available. The Company’s Chairman of the Board, Charles Munger, is also the vice chairman of Berkshire Hathaway Inc., which maintains a substantial investment portfolio.The Company’s Board of Directors has utilized his judgment and suggestions, as well as those of J.P. Guerin, the Company’s vice chairman, when selecting investments, and both of them will continue to play an important role in monitoring existing investments and selecting any future investments. 16 As noted above, however, the investments are concentrated in just five companies. Accordingly, a significant decline in the market value of one or more of the Company’s investments may not be offset by the hypothetically better performance of other investments, and that could result in a large decrease in the Company’s stockholders’ equity and, under certain circumstances, in the recognition of impairment losses in the Company’s income statement. Critical Accounting Policies The Company’s financial statements and accompanying notes are prepared in accordance with U.S. generally accepted accounting principles.Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses. These estimates and assumptions are affected by management’s application of accounting policies. Management believes that revenue recognition, accounting for capitalized software costs and income taxes are critical accounting policies. The Company recognizes revenues from both the lease and sale of software products.Revenues from leases of software products are recognized over the life of the lease while revenues from software product sales are recognized normally upon delivery, installation or acceptance pursuant to a signed agreement.Revenues from annual maintenance contracts generally call for the Company to provide software updates and upgrades to customers and are recognized ratably over the maintenance period.Consulting and other services are recognized as performed or upon acceptance by the customers. Proceeds from the sale of subscriptions for newspapers, court rule books and other publications and other services are recorded as deferred revenue and are included in earned revenue only when the services are provided, generally over the subscription or lease term.Advertising revenues are recognized when advertisements are published and are net of commissions. Accounting Standards Codification (“ASC”) 985-20, Accounting for the Costs of Computer Software to be Sold, Leased, or Otherwise Marketed, provides that costs related to the research and development of a new software product are to be expensed as incurred until the technological feasibility of the product is established.Accordingly, costs related to the development of new Sustain software products are expensed as incurred until technological feasibility has been established, at which time such costs are capitalized, subject to expected recoverability. In general, “technological feasibility” is achieved when the developer has established the necessary skills, hardware and technology to produce a product and a detailed program design has been (i) completed, (ii) traced to the product specifications and (iii) reviewed for high-risk development issues. ASC 740, Income Taxes, establishes financial accounting and reporting standards for the effect of income taxes.The objectives of accounting for income taxes are to recognize the amount of taxes payable or refundable for the current year and the deferred tax liabilities and assets for the future tax consequences of events that have been recognized in the financial statements or tax returns.This accounting guidance also prescribes recognition thresholds and measurement attributes for the financial statements recognition and measurement of a tax position taken or expected to be taken in a tax return.Judgment is required in assessing the future tax consequences of events that have been recognized in the Company’s financial statements or tax returns.Fluctuations in the actual outcome of these future tax consequences could materially impact the Company’s financial position or its results of operations.See Note 3 of Notes to Consolidated Financial Statements for further discussion. The above discussion and analysis should be read in conjunction with the consolidated financial statements and the notes thereto included in this report. 17 Item 8.Financial Statements and Supplementary Data Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of Daily Journal Corporation We have audited the accompanying consolidated balance sheets of Daily Journal Corporation as of September 30, 2011 and 2010, and the related consolidated statements of income, shareholders' equity and comprehensive income, and cash flows for the years then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Daily Journal Corporation at September 30, 2011 and 2010, and the consolidated results of its operations and its cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young, LLP
